                        UNITED STATE DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     ASHLEY SIMMONS.,

                    Plaintiff,
                                                     CASE No.:
                 vs.

     HOMESTEAD POLICE DEPARTMENT;
     Chief of Police ALEXANDER ROLLE;
     Captain EDILIA SURMAN,.
                                                     CIVIL ACTION
                       Defendants.
                                                     COMPLAINT


By: Te D. Smith, Esq. (229812017)
Johnson & Associates, P.C.
33 Wood Avenue South Suite 600
Iselin, NJ 08830
P: 848-229-2254
Attorney for Plaintiff, Ashley Simmons
       Plaintiff, ASHLEY SIMMONS, through her attorneys, Johnson &

Associates, P.C. complaining of the Defendants sets forth and alleges as follows:

                           PRELIMINARY STATEMENT

1. This litigation arises from years of workplace harassment, discrimination,

   retaliation and the disparate treatment of Plaintiff a United States veteran and and

   former employee of Homestead Police Department.

2. Mrs. Simmons has followed the rules, procedures and protocol enacted by the

   department and has inevitably been mistreated for holding said Defendants

   accountable to the rules and regulation of the Homestead Department as well as

   state and federal laws. As a result of Defendants actions, Mrs. Simmons has been

   unfairly overlooked for applied for administrative position within the department

   and has additionally been wrongfully terminated from her employment with the




                                           1
       department. These actions have caused Ms. Simmons economic harms and

       emotional distress approximately contributed to Defendants bad acts.

                                  THE PARTIES

  I.   Plaintiff, Ashley Simmons (“Simmons” or “Ms. Simmons” or “Plaintiff”) is a

       natural person domiciled in the State of New Jersey.

 II.   Defendant, Yonkers Public School District (“Yonkers” or “School District” or

       “School System” or “Defendant”) is a Public School District in the State of New

       York.

III.   Defendant, Yonkers Public School District Board of Education (“Yonkers Board

       of Education” or “Board of Education” or “School Board” or “YBOE” or “BOE”

       or “Defendant”) is a board of trustee advisors for the Yonkers Public School

       District in the State of New York, comprised of natural citizens domiciled in the

       State of New York.

IV.    Defendant, Alexander Rolle (“Chief Rolle” or “Mr. Rolle”) is a natural person

       who holds the Chief of Police position of the Homestead Florida Police

       Department, and is domiciled in the State of Florida.

V.     Defendant, Edilia Surman EDILIA SURMAN (“Surman” or “Captain Surman” or

       “Ms. Surman” or “Defendant”) is a natural person formerly employed by the

       Homestead Florida Police Department in the State of Florida




                                JURISDICTION AND VENUE

          1. This court has proper jurisdiction over this action pursuant to 28 U.S.C

               §1332 Diversity Jurisdiction, as Plaintiff is a citizen of the State of New

               Jersey, while all Defendants are citizens of other states, furthermore the


                                               2
             controversy in this matter exceeds $75,000.00 exclusive of interest and

             cost, the sum specified by 28 U.S.C §1332.

       2. Alternatively, this court has proper jurisdiction over this action pursuant to

             28 U.S.C §1331 Federal Question Jurisdiction, which this statute gives

             federal courts jurisdiction over such cases that arise under federal laws or

             the implication of federal policy.


                                    COUNT 1.
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                        “HOSTILE WORK ENVIRONMENT”


1. Plaintiff repeats and re-alleges all allegations set forth in the preceding paragraphs

   as if fully set forth herein.

2. Ms. Simmons was the Property Clerk for the Homestead Police Department.

3. As it is relevant to this case, Ms. Simmons is a African American woman

4. The Caesar Chavez School building principal is Defendant, Magdaline Delany

5. Ms. Simmons and Ms. Surman have worked together in this department for

   several years.

6. During this timeframe, Defendants have created a hostile work environment for

   Ms. Simmons. (EXHIBIT “A” U.S. Dep Ed)

7. Defendants displayed a lack of professional respect by publicly belittling and

   humiliating Ms. Simmons.

8. Defendants intentionally reprimanded Ms. Simmons for no cause in efforts to

   mentally and emotionally abuse her. (EXHIBIT “B” Teacher Evaluation)

9. Ms. Simmons has been ordered by her superior to ignore situation were property

   or evidence endangerment has be discovered, other staff were not given such

   orders.



                                             3
10. Ms. Simmons has been called names that are insulting, offensive and defamatory

   to her character.

11. Ms. Delany purposely tampered with Ms. Simmons’s evaluation in an attempt to

   cause fear.

12. Ms. Simmons fears that non-compliance with Defendant’s request and demands

   will result in disciplinary action or termination.

13. Defendant constantly stated she would receive complaints about Ms. Simmons

   from other staff and would reprimand Ms. Simmons openly and publically

   throughout the building.

14. Defendant would never give names as to who made complaints against Ms.

   Simmons, nor were complaints ever imputed into her employee file.

15. Ms. Simmons is the only African American clerk under Ms. Surman authority.

16. Defendant publically humiliates and divulges private and/or sensitive information

   about Ms. Simmons during interaction with other staff members.

17. Defendants purposefully targeted Ms. Simmons husband who also is a member of

   the Homestead Department in an attempt to force her to resign or retire.

WHEREFORE, Plaintiff demands judgment against Defendants, HOMESTEAD

POLICE DEPARTMENT; Chief of Police ALEXANDER ROLLE; and Captain

EDILIA SURMAN; in the form of permanent injunctive relief to prevent any further

irreparable harm together with money damages assigned individually, jointly,

severally, or in the alternative damages, treble damages, together with lawful interest,

plus Plaintiffs’ reasonable attorney’s fees and litigation expenses as allowed by law,

and for all other just and proper relief the court deems appropriate.




                                      COUNT 2.



                                            4
               TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                           42 U.S.C. §2000d et seq.


1. Plaintiff repeats and re-alleges all allegations set forth in the preceding paragraphs

   as if fully set forth herein.

2. All Defendants of this matter in some form of another all receive financial

   benefits from monies traced back to Federal spending.

3. As such the Defendants are State and Federal government actors.

4. Defendants singled out and targeted the Plaintiff for being an African-American,

   woman, and veteran.

5. The Defendants used threats, harassment, and vested governmental powers to

   treat Plaintiff differently from other employees based on her race, color and

   religion.

6. Ms. Simmons was denied practices of reassignment offered to other employees

   who where similarly situated to her.

7. Ms. Surman displayed favoritism towards other Spanish decent employees by re-

   assigning the, to different position within the department instead of terminating

   their employment.

8. Defendant withholds and/or delays providing Ms. Simmons with information

   needed to complete reports required by department.

WHEREFORE, Plaintiff demands judgment against Defendants, HOMESTEAD

POLICE DEPARTMENT; Chief of Police ALEXANDER ROLLE; and Captain EDILIA

SURMAN; in the form of permanent injunctive relief to prevent any further

irreparable harm together with money damages assigned individually, jointly,

severally, or in the alternative damages, treble damages, together with lawful

interest, plus Plaintiffs’ reasonable attorney’s fees and litigation expenses as



                                            5
allowed by law, and for all other just and proper relief the court deems

appropriate.




                                   JURY DEMAND

       Pursuant to the Federal Rules of Civil Procedure Rule 38, Plaintiff demands a
trial by jury on all triable issues raised in the various Counts of the Complaint.



                       DESIGNATION OF TRIAL COUNSEL

       Plaintiff hereby designates Te D. Smith, Esq., as trial counsel in this matter.



DATE: October 24, 2019


                                                        JOHNSON & ASSOICATES, PC
                                                                Attorney for Plaintiff


                                                                        /s/Te D. Smith___
                                                                         Te D. Smith, Esq.




                                            6
